                                           Case 5:19-cv-05363-EJD Document 48 Filed 09/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOHN PARZIALE,                                   Case No.5:19-cv-05363-EJD
                                                        Plaintiff,
                                   8
                                                                                         JUDGMENT
                                                 v.
                                   9
                                                                                         Re: Dkt. No. 47
                                  10    HP, INC,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On September 29, 2020, the Court granted Defendant’s motion to dismiss Plaintiff’s

                                  14   Second Amended Complaint. Dkt. No. 47. Pursuant to Federal Rule of Civil Procedure 58, the

                                  15   Court hereby ENTERS judgment in favor of Defendant and against Plaintiff. The Clerk of Court

                                  16   shall close the file in this matter.

                                  17           IT IS SO ORDERED.

                                  18   Dated: September 29, 2020

                                  19                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
